Title: From James Madison to Elbridge Gerry, 17 September 1814
From: Madison, James
To: Gerry, Elbridge


        
          Sir
          Washington September 17th 1814
        
        The destruction of the Capitol by the Enemy having made it necessary that other accomodations should be provided for the meeting of Congress, chambers for the Senate and for the House of Representatives, with other requisite apartments, have been fitted up, under the direction of the Superintendent of the City, in the Public Building heretofore allotted for the Post and other Public offices. With this information be pleased Sir to accept assurances of my great respect and consideration.
        
          James Madison
        
      